Name: Commission Regulation (EC) No 610/94 of 18 March 1994 amending Regulation (EC) No 465/94 fixing for the 1993/94 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  technology and technical regulations
 Date Published: nan

 No L 77/ 12 Official Journal of the European Communities 19 . 3 . 94 COMMISSION REGULATION (EC) No 610/94 of 18 March 1994 amending Regulation (EC) No 465/94 fixing for the 1993/94 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, based on objective criteria, those percentages must be adapted to the situation of each region ; whereas the scale used must allow a quantity of table wine corresponding to the obligation provided for in Article 1 (3) of Regulation (EC) No 343/94 to be deducted from a region's quantity ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 39 (9) and (1 1 ), Whereas Commission Regulation (EEC) No 441 /88 ('), as last amended by Regulation (EEC) No 3699/92 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EC) No 465/94 (6) fixes the percentage of table wine production which each producer must deliver for compulsory distillation in Regions 3 and 6 ; whereas, on the basis of the communi ­ cation by Italy of the table wine production figures broken down by yield class, the percentages of the production of each producer which must be delivered for distillation should be fixed for Region 4 ; whereas the scale in question must be incremental, thus penalizing the highest yields ; whereas Regulation (EC) No 465/94 should be amended to include the provisions applicable in Region 4 ;Whereas Commission Regulation (EC) No 343/94 (5) opens for the 1993/94 wine year the above compulsory distillation and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas the provisions of this Regulation must enter into force immediately ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil , the quantity to be distilled must equal a percentage to be fixed of their table wine production, such percen ­ tage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be delivered for distilla ­ tion should therefore be fixed ; whereas, while being Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 465/94 is hereby amended as follows : 1 . in the title, the words 'in Regions 3 and 6 are deleted ; (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 154, 25. 6 . 1993, p. 39 . (') OJ No L 45, 18 . 2 . 1988 , p. 15 . (4) OJ No L 374, 22. 12. 1992, p. 54. O OJ No L 44, 17. 2 . 1994, p. 9 . (&lt; ¢) OJ No L 58 , 2. 3 . 1994, p. 2. No L 77/1319 . 3 . 94 Official Journal of the European Communities 2. in Article 1 ( 1 ), the following point (c) is inserted : '(c) Region 4 : Production obtained with a yield, expressed in hectolitres per hectare :  not exceeding 45 : 1 887 143 hectolitres  of more than 45, but not more than 70 : 8 394 081 hectolitres  of more than 70, but not more than 90 : 11 843 922 hectolitres  of more than 90 , but not more than 110 : 10 209 474 hectolitres  of more than 110, but not more than 125 : 4 853 825 hectolitres  of more than 125, but not more than 140 : 2 002 827 hectolitres  of more than 140, but not more than 170 : 1 261 827 hectolitres  of more than 170, but not more than 200 : 195 041 hectolitres  exceeding 200 : 228 774 hectolitres.' ; 3 . in Article 1 (2), the following subparagraph is added : 'The average yield in Region 4 shall be 77 hectolitres per hectare.' ; 4. the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission No L 77/14 Official Journal of the European Communities 19 . 3. 94 ANNEX 'ANNEX Percentage of the quantity referred to in Article 2 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 52 0 7,8 23,0 53 0 8,7 23,1 54 0 9,7 23,1 55 0 10,6 23,2 56 0 11,6 23,3 57 0 12,5 23,4 58 0 13,5 23,4 59 0 14,5 23,5 60 0 15,4 23,5 61 0 16,4 23,6 62 0 17,3 23,6 63 0 18,3 23,7 64 0 19,3 23,8 65 0 20,2 23,8 66 0 21,2 23,8 67 0 22,1 23,9 68 0 23,1 23,9 69 0 24,0 24,0 70 0 25,0 24,0 71 0 25,5 24,1 72 0 26,0 24,1 73 0 26,5 24,2 74 0 27,0 24,2 75 0 27,5 24,2 76 0 28,0 24,3 77 0 28,5 24,3 78 0 29,0 24,3 79 2,63 29,5 24,4 80 2,75 30,0 24,4 81 2,88 30,5 24,5 82 3,00 31,0 24,6 83 3,28 31,5 24,6 84 3,55 32,0 24,7 85 3,83 32,5 24,8 86 4,10 33,0 24,8 87 4,88 33,5 24,9 88 5,65 34,0 24,9 89 6,43 34,5 25,0 90 7,20 35,0 25,1 91 12,0 35,5 25,1 92 13,0 36,0 25,2 93 14,0 36,5 25,2 94 16,0 37,0 25,3 95 18,0 37,5 25,3 96 19,8 38,0 25,4 not more than 7 0 0 3,7 8 0 0 6,5 9 0 0 8,7 10 0 0 10,4 11 0 0 11,8 12 0 0 13,0 13 0 0 14,0 14 0 0 14,9 15 0 0 15,7 16 0 0 16,4 17 0 0 17,0 18 0 0 17,6 19 0 0 18,1 20 0 0 18,5 21 0 0 18,8 22 0 0 19,1 23 0 0 19,3 24 0 0 19,5 25 0 0 19,8 26 0 0 20,0 27 0 0 20,2 28 0 0 20,4 29 0 0 20,5 30 0 0 20,7 31 0 0 20,9 32 0 0 21,0 33 0 0 21,2 34 0 0 21,3 35 0 0 21,5 36 0 0 21,5 37 0 0 21,7 38 0 0 21,8 39 0 0 21,9 40 0 0 22,0 41 0 0 22,1 42 0 0 22,2 43 0 0 22,3 44 0 0 22,4 45 0 0 22,5 46 0 2,0 22,5 47 0 3,0 22,6 48 0 3,9 22,7 49 0 4,9 22,8 50 0 5,8 22,8 51 0 6,8 22,9 No L 77/ 1519. 3 . 94 Official Journal of the European Communities Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 97 21,6 38,5 25,4 98 23,4 39,0 25,5 99 25,2 39,6 25,5 100 27,0 40,1 25,6 101 28,8 40,6 25,6 102 30,6 41,1 25,6 103 32,4 41,6 25,7 104 34,2 42,1 25,7 105 36,0 42,6 25,8 106 37,8 43,1 25,8 107 39,6 43,6 25,8 108 41,4 44,1 25,9 109 43,2 44,6 25,9 110 45,0 45,1 26,0 111 46,3 45,5 112 47,5 45,9 113 48,8 46,3 114 50,0 46,7 115 51,3 47,1 116 52,5 47,5 117 53,8 47,9 118 55,0 48,3 119 56,3 48,6 120 57,5 49,0 121 58,8 49,4 122 60,0 49,8 123 61,3 50,2 124 62,5 50,6 125 . 63,8 51,0 126 65,0 51,5 127 66,3 52,1 128 67,5 52,6 129 68,8 53,1 130 70,0 53,7 131 71,3 54,2 132 72,5 54,7 133 73,8 55,3 134 75,0 55,8 135 76,3 56,3 136 77,5 56,9 137 78,8 57,4 138 80,0 57,9 139 81,3 58,5 140 82,5 59,0 141 83,5 59,5 142 84,5 59,9 143 85,5 60,4 144 86,5 60,9 145 87,5 61,3 146 88,5 61,8 147 89,5 62,3 148 90,5 62,7 149 91,5 63,2 150 92,5 63,7 151 93,5 64,1 152 94,5 64,6 153 95,5 65,1 154 96,5 65,5 155 97,5 66,0 156 98,5 66,5 157 99,5 66,9 158 100,0 67,4 159 100,0 67,9 160 68,3 161 68,8 162 69,3 163 69,7 164 70,2 165 70,7 166 71,1 167 71,6 168 72,1 169 72,5 170 73,0 171 73,5 172 73,9 173 74,4 174 74,9 175 75,3 176 75,8 177 76,3 178 76,7 179 77,2 180 77,7 181 78,1 182 78,6 183 79,1 184 79,5 185 80,0 186 80,5 187 80,9 188 81,4 189 81,9 190 82,3 191 82,8 192 83,3 193 83,7 194 84,2 195 84,7 196 85,1 197 85,6 198 86,1 199 86,5 200 87,0 201 87,0 202 87,0 203 87,1 19 . 3. 94No L 77/16 Official Journal of the European Communities Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 253 88,1 254 88,1 255 88,1 256 88,1 257 88,1 258 88,2 259 88,2 260 88,2 261 88,2 262 88,2 263 88,3 264 88,3 265 88,3 266 88,3 267 88,3 268 88,4 269 88,4 270 88,4 271 88,4 272 88,4 273 88,5 274 88,5 275 88,5 276 88,5 277 88,5 278 88,6 279 88,6 280 88,6 281 88,6 282 88,6 283 88,7 284 88,7 285 88,7 286 88,7 287 88,7 288 88,8 289 88,8 290 88,8 291 88,8 292 88,8 293 88,9 294 88,9 295 88,9 296 88,9 297 88,9 298 89,0 299 89,0 300 89,0 204 87,1 205 87,1 206 87,1 207 87,1 208 87,2 209 87,2 210 87,2 211 87,2 212 87,2 213 87,3 214 87,3 215 87,3 216 87,3 217 87,3 218 87,4 219 87,4 220 87,4 221 87,4 222 87,4 223 87,5 224 87,5 225 87,5 226 87,5 227 87,5 228 87,6 229 87,6 230 87,6 231 87,6 232 87,6 233 87,7 234 87,7 235 87,7 236 87,7 237 87,7 238 87,8 239 87,8 240 87,8 241 87,8 242 87,8 243 87,9 244 87,9 245 87,9 246 87,9 247 87,9 248 88,0 249 88,0 250 88,0 251 88,0 252 88,0 For higher yields :  in Region 3 : the percentage of the volume produced to be distilled amounts to 100 % ,  in Region 4 : the percentage of the volume produced to be distilled is obtained by the formula : Yield x 0,020 + 83,  in Region 6 : the percentage of the volume produced to be distilled is obtained by the formula : (1925 -I- 30 (R  79)) / R.'